Citation Nr: 0700722	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from January 1996 to 
March 2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2004 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the appellant's claim of entitlement to 
service connection for residuals of a fracture of the right 
ring finger and assigned a non-compensable (zero percent) 
disability evaluation.  

FINDINGS OF FACT

1. The veteran has made subjective complaints of having daily 
pain in his right ring finger during the appeal period; there 
is no record of any extensive treatment for the finger, nor 
has there been any indication that it has had any significant 
impact on employment.

2. There is no radiological evidence of record showing any 
abnormality or disease of the appellant's right hand, to 
include his right ring finger.

3. A VA orthopedic examination in October 2004, conducted by 
a VA staff physician, showed normal range of motion of the 
appellant's right hand and of all fingers of that hand and 
strong grip strength of the right hand.

4. The appellant's right ring finger is objectively 
asymptomatic.  


CONCLUSION OF LAW

The schedular and extraschedular criteria for a compensable 
evaluation for residuals of a fracture of the right ring 
finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5227, 5230 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in October 2004 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  VA afforded the 
veteran a medical examination of his right hand.  There is no 
indication in the record that additional evidence material to 
the issue decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claim decided herein.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006). 

38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006), pertaining to 
limitation of motion of a ring finger or a little finger, 
provides that any limitation of motion of a ring finger is 
evaluated as non-compensably (zero percent) disabling.  
Diagnostic Code 5230 does not provide a compensable rating 
for disability of the ring finger.

38 C.F.R. § 4.71a, Diagnostic Code 5227 (2006), pertaining to 
ankylosis [immobility or consolidation of a joint] of a ring 
finger or a little finger, provides that unfavorable or 
favorable ankylosis of a joint of the ring finger is 
evaluated as non-compensably (zero percent) disabling.  
Diagnostic Code 5227 does not provide a compensable rating 
for ankylosis of a joint of the ring finger.  

38 C.F.R. § 4.71a, Diagnostic Codes 5127, 5129, 5130, and 
5131 pertain to amputation [removal] of four digits of a 
hand, to include amputation of the ring finger.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5132, 5133, 5135, 5137, 5138, 5140, 
and 5141 pertain to amputation of three digits of a hand, to 
include amputation of the ring finger.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5144, 5147, 5149, and 5151 pertain to 
amputation of two digits of a hand, to include amputation of 
the ring finger.  38 C.F.R. § 4.71a, Diagnostic Code 5155 
pertains specifically to amputation of the ring finger and 
permits a maximum schedular evaluation of 20 percent for 
amputation of the ring finger with metacarpal resection (more 
than one-half the bone lost).  In this case, the appellant's 
right ring finger, residuals of a fracture of which are 
service-connected, has not been amputated, so none of the 
cited diagnostic codes apply in his case.  

In his notice of disagreement received in March 2005, the 
appellant did not say 
why he thought the non-compensable rating which the RO 
assigned for residuals of a fracture of his right ring finger 
was not appropriate.  In a statement on the VA Form 9, Appeal 
to the Board of Veterans' Appeals, received in April 2005, 
the appellant referred to the circumstances of the fracture 
of his right ring finger which he sustained during active 
duty military service but he made no comment or argument as 
to the severity of any current residual disability of his 
right ring finger or right hand.  

At a VA hand, thumb, and fingers examination in October 2004, 
the veteran complained of daily pain in his right ring 
finger, which he stated was worse on movement.  X-rays of the 
right hand, including the right ring finger, were normal.  On 
physical examination, no ankylosis was present, range of 
motion of all fingers of the right hand was normal, and the 
veteran's right hand grip was strong.  The diagnosis was 
"Remote right ring finger PIP[proximal interphalangeal 
joint] fracture with residual."           

The veteran and his representative have not contended that he 
has had increased severity of claimed symptoms of his right 
ring finger disorder since the VA examination in October 
2004.

A comparison of the findings concerning the appellant's right 
ring finger/right hand reported in October 2004 by the VA 
examining physician to the criteria of VA's rating schedule 
to evaluate disability of one finger of a hand (which has not 
been amputated and is not ankylosed) shows why the 
appellant's claim for a compensable rating for residuals of a 
fracture of his right ring finger must be denied.  He has not 
lost the use of his right hand due to the disability of his 
right ring finger for which service connection is in effect, 
and he is in fact shown to have good function of his right 
hand and right ring finger.  

38 C.F.R. § 4.59 (2006), pertaining to painful motion [of a 
joint], states that it is the intent of VA's rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  However, the VA 
examiner in October 2004 did not find the joints of the 
appellant's right ring finger to be painful, unstable, or 
malaligned, and Diagnostic Codes 5227 and 5230 do not, in any 
event, provide a compensable rating for any service-connected 
right ring finger disability.  

Similarly, 38 C.F.R. §§ 4.40, 4.45 (2006) may permit 
assignment of a compensable evaluation for orthopedic 
disability involving loss of function due to pain on use of a 
joint, or involving weakness, incoordination, excess 
fatigability, and the like, but none such are shown by any 
competent or credible evidence of record in this case.

Ratings of service-connected disabilities shall be based as 
far as practicable upon the average impairment of earning 
capacity, with the additional proviso that the Secretary 
shall adjust the schedule of ratings from time to time in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
the criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2006).

In the veteran's case, the disability picture presented by 
his service-connected residuals of a right ring fracture, as 
shown by the medical findings at the October 2004 VA 
examination (which have not been contradicted by any other 
medical evidence or by any credible lay evidence of record), 
is not so exceptional or unusual as to warrant a referral for 
an evaluation on an extraschedular basis.  For example, it 
has not been shown that a right ring finger problem of the 
veteran has either resulted in frequent hospitalizations or 
had any significant negative effect on his employment.  The 
Board is, therefore, not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, there is no reasonable basis whatsoever in fact or in 
law to allow a compensable evaluation for residuals of a 
fracture of the right ring finger on a schedular basis or on 
an extraschedular basis, and entitlement to that benefit is 
not established.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 
5230 (2006).  

As the preponderance of the evidence is against the claim on 
appeal, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the right ring finger is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


